Case 2:20-cv-01437-ODW-AS Document 84-12 Filed 08/10/20 Page 1 of 4 Page ID #:2001




                         EXHIBIT K
   Case 2:20-cv-01437-ODW-AS Document 84-12 Filed 08/10/20 Page 2 of 4 Page ID #:2002


Jenira Velez

From:                                Deborah Mallgrave <DMallgrave@GGTrialLaw.com>
Sent:                                Monday, June 1, 2020 6:17 PM
To:                                  'Geoff Neri'
Cc:                                  Jenira Velez; Joshua M. Robbins; mike@andersonadvocates.com;
                                     jennifer@andersonadvocates.com; Reed Aljian; Alan Jackson; Caleb Mason; Ethan
                                     Brown; Michael Freedman; Courtney Dorner; Kenia Galeana
Subject:                             RE: Martin v. La Luz Del Mundo, et al. - Service


Geoff,

I did miss the email below from Reed, so thank you for bringing it to my attention. I do not recall being asked about
other service issues on our call (which probably explains the email from Reed below). In any event, yes, we did serve
Rahel Garcia and are waiting for her answer, but as with Gilberto Granados, I will not seek entry of default until we have
an opportunity to discuss. I’m currently available tomorrow morning until noon, Wednesday from 11am – 5pm, and
Thursday from 2-5 pm. Please let me know if there’s a time in those windows that works for you to discuss.

In further response to Reed’s email below, the other defendants that have been served but have not appeared are CCB,
Gilberto Granados, and Rahel Garcia. For these defendants, I understand the Reed represents CCB and, Geoff, you and I
are discussing service issues with Mr. Granados and Ms. Garcia.

Regards,
Deb


Deborah S. Mallgrave
Partner
601 South Figueroa Street, 30th Floor | Los Angeles, California 90017
650 Town Center Drive, Suite 1700 | Costa Mesa, California 92626
Tel 949.383.2790 | Fax 949.383.2801
DMallgrave@GGTrialLaw.com | www.GGTrialLaw.com




From: Geoff Neri <geoff@bnsklaw.com>
Sent: Monday, June 1, 2020 5:13 PM
To: Deborah Mallgrave <DMallgrave@GGTrialLaw.com>
Cc: Jenira Velez <JVelez@GGTrialLaw.com>; Joshua M. Robbins <JRobbins@GGTrialLaw.com>;
mike@andersonadvocates.com; jennifer@andersonadvocates.com; Reed Aljian <ra@dallp.com>; Alan Jackson
<ajackson@werksmanjackson.com>; Caleb Mason <cmason@werksmanjackson.com>; Ethan Brown
<ethan@bnsklaw.com>; Michael Freedman <mfreedman@werksmanjackson.com>; Courtney Dorner <cd@dallp.com>;
Kenia Galeana <kg@dallp.com>
Subject: [EXT] RE: Martin v. La Luz Del Mundo, et al. - Service

Deb,

It has come to my attention that there is a POS on file for Rahel Garcia. I assume your omission of the issue in response
to Reed’s email below – as well as during our phone call regarding other service issues and the phone call between all

                                                                  1
   Case 2:20-cv-01437-ODW-AS Document 84-12 Filed 08/10/20 Page 3 of 4 Page ID #:2003
defense counsel last week – was an oversight. I expect to be representing Ms. Garcia and we have similar service issues
with respect to her as those we discussed re Gilberto Granados. Please let me know when you are available for a phone
call to discuss.

In the interim and until we have both had a chance to review the service issues, I assume that we can follow the same
arrangement we have re Mr. Granados and you will not request clerk’s entry of default. Please confirm. Thanks.

Best regards,

Geoffrey A. Neri
BROWN, NERI, SMITH & KHAN LLP
11601 Wilshire Blvd., Suite 2080
Los Angeles, California 90025
T: (310) 593-9890
F: (310) 593-9980
Email: geoff@bnsklaw.com




From: Reed Aljian <ra@dallp.com>
Sent: Wednesday, May 27, 2020 2:46 PM
To: Deborah Mallgrave <DMallgrave@GGTrialLaw.com>
Cc: Jenira Velez <JVelez@GGTrialLaw.com>; Joshua M. Robbins <JRobbins@GGTrialLaw.com>;
mike@andersonadvocates.com; jennifer@andersonadvocates.com; Alan Jackson <ajackson@werksmanjackson.com>;
Caleb Mason <cmason@werksmanjackson.com>; Geoff Neri <geoff@bnsklaw.com>; Ethan Brown
<ethan@bnsklaw.com>; Michael Freedman <mfreedman@werksmanjackson.com>; Courtney Dorner <cd@dallp.com>;
Kenia Galeana <kg@dallp.com>
Subject: Martin v. La Luz Del Mundo, et al. - Service

Hi Deb,

On the call today, I believe you explained that there were defendants who had been served but had not yet appeared.
To my knowledge, other than CCB, no other parties have been served yet not appeared. However, I’d like to clarify and
confirm that issue.

Please kindly advise who you believe have been served but have not yet filed responsive pleadings.

Sincerely,

Reed Aljian
DAILY ALJIAN LLP
949.861.2524 (work)
310-721-7303 (cell)

PRIVILEGED & CONFIDENTIAL


                                                           2
Case 2:20-cv-01437-ODW-AS Document 84-12 Filed 08/10/20 Page 4 of 4 Page ID #:2004




                                        3
